Name: 80/549/EEC: Commission Decision of 22 May 1980 finding that the conditions required for the admission free of Common Customs Tariff duties of the scientific apparatus described as 'Scientific-Atlanta - Antenna Data Collection System, model 2031, with positioner' are fulfilled
 Type: Decision_ENTSCHEID
 Subject Matter: mechanical engineering;  tariff policy;  communications
 Date Published: 1980-06-05

 Avis juridique important|31980D054980/549/EEC: Commission Decision of 22 May 1980 finding that the conditions required for the admission free of Common Customs Tariff duties of the scientific apparatus described as 'Scientific-Atlanta - Antenna Data Collection System, model 2031, with positioner' are fulfilled Official Journal L 139 , 05/06/1980 P. 0027 - 0027****( 1 ) OJ NO L 184 , 15 . 7 . 1975 , P . 1 . ( 2 ) OJ NO L 134 , 31 . 5 . 1979 , P . 1 . ( 3 ) OJ NO L 318 , 13 . 12 . 1979 , P . 32 . COMMISSION DECISION OF 22 MAY 1980 FINDING THAT THE CONDITIONS REQUIRED FOR THE ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES OF THE SCIENTIFIC APPARATUS DESCRIBED AS ' SCIENTIFIC-ATLANTA - ANTENNA DATA COLLECTION SYSTEM , MODEL 2031 , WITH POSITIONER ' ARE FULFILLED ( 80/549/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 1798/75 OF 10 JULY 1975 ON THE IMPORTATION FREE OF COMMON CUSTOMS TARIFF DUTIES OF EDUCATIONAL , SCIENTIFIC AND CULTURAL MATERIALS ( 1 ), AS AMENDED BY REGULATION ( EEC ) NO 1027/79 ( 2 ), HAVING REGARD TO COMMISSION REGULATION ( EEC ) NO 2784/79 OF 12 DECEMBER 1979 LAYING DOWN PROVISIONS FOR THE IMPLEMENTATION OF REGULATION ( EEC ) NO 1798/75 ( 3 ), AND IN PARTICULAR ARTICLE 7 THEREOF , WHEREAS , BY LETTER DATED 13 NOVEMBER 1979 , THE BELGIAN GOVERNMENT HAS REQUESTED THE COMMISSION TO INVOKE THE PROCEDURE NOW PROVIDED FOR IN ARTICLE 7 OF REGULATION ( EEC ) NO 2784/79 IN ORDER TO DETERMINE WHETHER OR NOT THE APPARATUS DESCRIBED AS ' SCIENTIFIC-ATLANTA - ANTENNA DATA COLLECTION SYSTEM , MODEL 2031 , WITH POSITIONER ' , DESIGNED TO BE USED IN THE STUDY OF INTEGRATED MICROWAVE ANTENNAS , IN PARTICULAR , TO FORMULATE THEORETICAL DESCRIPTIONS OF SIMPLE PLANAR RADIATOR AND INTEGRATED PLANAR ARRAYS , TO DEVISE DESIGN METHODS FOR BOTH SIMPLE AND COMPOSITE RADIATOR CONFIGURATIONS AND TO DESIGN AND OPTIMIZE AN INTEGRATED PLANAR-ARRAY ANTENNA , SHOULD BE CONSIDERED TO BE A SCIENTIFIC APPARATUS AND , WHERE THE REPLY IS IN THE AFFIRMATIVE , WHETHER APPARATUS OF EQUIVALENT SCIENTIFIC VALUE IS CURRENTLY BEING MANUFACTURED IN THE COMMUNITY ; WHEREAS , IN ACCORDANCE WITH THE PROVISIONS OF ARTICLE 7 ( 5 ) OF REGULATION ( EEC ) NO 2784/79 , A GROUP OF EXPERTS COMPOSED OF REPRESENTATIVES OF ALL THE MEMBER STATES MET ON 27 MARCH 1980 WITHIN THE FRAMEWORK OF THE COMMITTEE ON DUTY-FREE ARRANGEMENTS TO EXAMINE THE MATTER ; WHEREAS THIS EXAMINATION SHOWED THAT THE APPARATUS IN QUESTION IS AN ANTENNA DATA COLLECTION AND RECORDING SYSTEM ; WHEREAS ITS OBJECTIVE TECHNICAL CHARACTERISTICS SUCH AS ITS VERY WIDE FREQUENCY RANGE AND THE USE TO WHICH IT IS PUT MAKE IT SPECIALLY SUITED TO SCIENTIFIC RESEARCH ; WHEREAS , MOREOVER , APPARATUS OF THE SAME KIND ARE PRINCIPALLY USED FOR SCIENTIFIC ACTIVITIES ; WHEREAS IT MUST THEREFORE BE CONSIDERED TO BE A SCIENTIFIC APPARATUS ; WHEREAS , ON THE BASIS OF INFORMATION RECEIVED FROM MEMBER STATES , APPARATUS OF EQUIVALENT SCIENTIFIC VALUE CAPABLE OF USE FOR THE SAME PURPOSE IS NOT CURRENTLY MANUFACTURED IN THE COMMUNITY ; WHEREAS , THEREFORE , DUTY-FREE ADMISSION OF THIS APPARATUS IS JUSTIFIED ; WHEREAS , HOWEVER , RAPID TECHNICAL DEVELOPMENTS THAT MAY OCCUR IN THE COMING MONTHS COULD DEPRIVE THIS TYPE OF APPARATUS OF ITS SCIENTIFIC CHARACTER ; WHEREAS A SIMILAR FORECAST MAY BE MADE AS REGARDS ITS USE ; WHEREAS THE PERIOD OF VALIDITY OF THIS DECISION SHOULD THEREFORE BE LIMITED , HAS ADOPTED THIS DECISION : ARTICLE 1 1 . THE APPARATUS DESCRIBED AS ' SCIENTIFIC-ATLANTA - ANTENNA DATA COLLECTION SYSTEM , MODEL 2031 , WITH POSITIONER ' IS CONSIDERED TO BE A SCIENTIFIC APPARATUS . 2 . THE CONDITIONS REQUIRED FOR THE ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES OF THE SCIENTIFIC APPARATUS DESCRIBED IN PARAGRAPH 1 ARE FULFILLED . ARTICLE 2 THIS DECISION SHALL APPLY UNTIL 31 DECEMBER 1980 . ARTICLE 3 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 22 MAY 1980 . FOR THE COMMISSION ETIENNE DAVIGNON MEMBER OF THE COMMISSION